Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2017

                                      No. 04-16-00199-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                    Natalie Marie MEDINA,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 478603
                        Honorable Raymond Angelini, Judge Presiding


                                         ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Marialyn Barnard, Justice
         Patricia O. Alvarez, Justice


        On August 8, 2017, this court issued its first opinion in this appeal. Thereafter, appellee
timely filed a motion for rehearing. This court denied appellee’s motion for rehearing, but
withdrew our opinion and judgment of August 8, 2017, and issued a new opinion and judgment
on October 18, 2017. Appellee then filed a second motion for rehearing on November 2, 2017.
After review, we DENY the motion for rehearing filed by appellee on November 2, 2017. See
Thomas v. State, 470 S.W.3d 577, 581 (Tex. App.—Houston [1st Dist.] 2015), aff’d, 505 S.W.3d
916 (Tex. Crim. App. 2016).

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court